ORDER

PER CURIAM.
Chemco Industries Inc. (Chemco), appeals the granting of summary judgment in favor of Coatings Corporation International (CCI), and its individual officers, directors and shareholders, in an action brought by Chem-eo for breach of contract (Count I), to recover on an account stated (Count II) and for fraud and a conspiracy to defraud (Count III), involving the sale of 200 metric tons of chlorinated rubber (CR) to CCI. Additionally, Chiswell Langhorne, Jr. (Langhorne), one of the individual defendants in the primary suit between Chemco and CCI, appeals from the trial court’s denial of his motion to dismiss for lack of personal jurisdiction
We affirm the judgment pursuant to Rule 84.16(b). An opinion reciting the detailed-facts and restating the principles of law would have no precedential value. A memorandum, solely for the uses of the parties *324involved, has been provided explaining the reasons for our holdings.